FOR IMMEDIATE RELEASE TSX:SLW May 21, 2015 NYSE:SLW SILVER WHEATON ANNOUNCES ELECTION OF DIRECTORS AND APPROVAL OF APPROACH TO EXECUTIVE COMPENSATION Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW) (NYSE:SLW) announces that the nominees listed in the management proxy circular for the 2015 Annual and Special Meeting of Shareholders were elected as directors of Silver Wheaton. Detailed results of the vote for directors of the Company held at the Annual and Special Meeting of Shareholders earlier today are shown below: Nominee Votes For % For Votes Withheld % Withheld Lawrence I. Bell 98.38% 1.62% George L. Brack 96.17% 3.83% John A. Brough 98.34% 1.66% R. Peter Gillin 99.21% 0.79% Chantal Gosselin 99.51% 0.49% Douglas M. Holtby 97.98% 2.02% Eduardo Luna 83.70% 16.30% Wade D. Nesmith 99.14% 0.86% Randy V.J. Smallwood 98.99% 1.01% In addition, the following special matter was approved by shareholders at the 2015 Annual and Special Meeting of Shareholders: · the non-binding advisory resolution accepting the Company’s approach to executive compensation was carried with 94.98% of the votes cast in favour of such resolution. For further information, please contact: Patrick Drouin Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
